Citation Nr: 1120670	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD), to include as secondary to service-connected headache disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from January 4, 2004 to October 11, 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2007 RO decision which denied the benefits sought on appeal.  In December 2009, a hearing was held at the RO before the undersigned member of the Board.  The Board remanded the claim for additional development in March 2010 and November 2010.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision have been obtained by VA.  

2.  The Veteran did not engaged in combat with the enemy during military service.  

3.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

4.  The Veteran does not have an acquired psychiatric disorder, including PTSD as a result of military service.  

5.  There is no competent medical evidence that the Veteran's current psychiatric disorders, including major depressive disorder and anxiety disorder are causally related to or otherwise aggravated by his service-connected headaches disorder.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, including PTSD due to disease or injury which was incurred in or aggravated by service, nor is any current psychiatric disorder proximately due to, the result of, or aggravated by his service-connected headache disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in December 2009.  In November 2011, the Board remanded the appeal for further development.  The Veteran was scheduled for a VA psychiatric examination in January 2011, but failed to report.  Although Veteran asserted that his psychiatric examination was cancelled by VA (see April 2011 letter), the evidentiary record showed, clearly and unambiguously that he did not report for the examination.  The Veteran did not deny that he failed to report or request to be rescheduled, and stated that he did not want his claim to be delayed any further and did not have any additional evidence to submit.  

As explained in the November 2010 remand, the Board remanded the appeal to attempt clarify the basis for the examiner's opinion regarding the date of onset of the Veteran's psychiatric disorder.  The Veteran was notified of the scheduled examination appointment and of VA regulations concerning the failure to report for a VA examination.  Since the Veteran did not report for the examination and has not requested to be rescheduled, his claim must be adjudicated based on the current evidence of record.  38 C.F.R. § 3.655.  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2010).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran contends that he has PTSD from the high level of stress that he was under while serving in Kuwait in 2004.  In a stressor statement, received in January 2008, the Veteran reported that while attached to a Marine unit in Kuwait, he was informed that a member of the command was killed in a automobile accident out in the field, and that this really got to him because the soldier had four children and a wife.  He said that his job was very stressful and that he had no one to talk to about the stuff that he heard, saw, and felt.  The Veteran reported that he feels scared every day that he might have an accident operating a vehicle or heavy equipment and injure or kill someone.  

The service records showed that the Veteran was trained in ordnance as a supply specialist and served on active duty and in the reserves from 1992 to 2005.  He was recalled to active duty and served in Kuwait from January to October 2004 in support of Operation Iraqi Freedom II.  An Evaluation Report and Counseling Record for the period from November 2003 to November 2004, showed that he was assigned to Navy Supply Support Battalion One, providing expeditionary shore-based messing, berthing, and supply support to Fleet and Theater Commanders at advanced and forward logistic sites.  His performance ratings were excellent and exceeded the general standards in all categories.  The evaluation report indicated that he needed no supervision and always produced exceptional work that did not require rework.  He was an energetic self-starter, completed tasks early and far better than expected, had exceptional foresight, and sought extra responsibility and tasks on the hardest jobs.  

Except for a reported history of depression and excessive worry on a Report of Medical History for a Reserve service examination in November 1997, the service treatment records are completely negative for any treatment, abnormalities or diagnosis referable to any psychiatric problems, including depression, anxiety or stress.  Moreover, on a Post Deployment examination in September 2004, the Veteran specifically denied feeling down, depressed, or hopeless and responded negatively to questions concerning any other psychiatric symptoms, such as, nightmares, distressing thoughts, hypervigilance, or irritability.  The Veteran also denied that he suffered from any other illness while on active duty for which he did not seek medical attention.  

The evidentiary record showed that the Veteran was employed at a state school for the handicap since 1975, and that prior to his deployment, he reported that it was a "high stress environment."  (See December 2003 Phone Waiver for the Reserves).  

The Veteran was examined by VA psychiatric services in March 2006, regarding his claim for a headache disorder and short-term memory loss.  At that time, the Veteran made no mention of any psychiatric problems and the examiner indicated that there was no evidence of any psychiatric impairment or diagnosis.  A mental status examination was entirely normal.  The Veteran was relaxed, cooperative, friendly and attentive, and exhibited no evidence of psychosis or other psychiatric abnormalities.  His attention and concentration was within normal limits.  There was no inappropriate behavior, panic attacks, or impulsivity, and his remote and recent memory was normal.  The examiner stated that no mental disorder was identified, and that the Veteran's headaches and complaints of memory impairment were neurological in nature and did not have a psychiatric component.  

A VA outpatient note, dated in June 2006, indicated that the Veteran was referred to psychiatric service for anger management, anxiety, headaches, and combat-related memories.  At that time, the Veteran's thinking was goal directed and preoccupied with financial, work, and family stressors.  The Veteran reported that he worked 14 years for a state school and part-time at a hardware department store, but said that it was too stressful.  He was active in his daughter's PTA, coached sports, and had drill once a month in the National Guard.  The Veteran denied any unusual thoughts, obsessions, delusions or hallucinations, and there was no evidence of any loose associations or flight of ideas.  He was well oriented and capable of abstract thinking, and had a fairly good knowledge of current events.  The assessment included depression and anxiety.  

On VA psychiatric evaluation in October 2006, the Veteran reported that he had a "tiff" with his wife and was under a lot of stress at work, and had feelings of giving up, but said that he was not suicidal.  The Veteran reported that he was told that his headaches were caused by PTSD, and that he wanted to be evaluated to rule out PTSD as a diagnosis.  The mental status findings on examination were not significantly different from those reported on the earlier VA psychiatric examination.  The Veteran was anxious, sad, and depressed, but not angry or euphoric.  He lived with his wife and daughter, and worked at a state school for the past 15 years.  The Veteran reported that he was stressed at work and sometimes gets angry, but said that he participated in PTA, sports and volunteered as a coach.  He also reported that he was on two months leave from the Reserves because of stress.  The diagnoses included depressive disorder, anxiety and rule out PTSD.  

A report from a private psychological group, received in December 2006, showed that the Veteran was counseled on four occasions from October 26, to November 14, 2006 for readjustment issues from his military service in Kuwait.  The examiner indicated that the Veteran reported PTSD symptomatology relating to feeling terrified and very under trained after being sent to Kuwait with only four days training.  The examiner reported that the Veteran experienced avoidance of thoughts, activities, emotions or situations relating to military service in Kuwait as well as intrusive thoughts, nightmare, difficulty addressing positive feelings, feelings of isolation, and withdrawal, detachment and estrangement from others, feelings of irritability and exaggerated startle response, and difficulty sleeping have continued since his return from Kuwait.  The examiner indicated that the Veteran appeared to be suffering from PTSD in conjunction with very severe headaches of unknown origin.  

The Veteran reported similar symptoms, including chronic headaches and transient memory loss on VA neurological examination in April 2007.  He also reported a history of panic attacks, depression, anxiety, confusion, and sleep impairment.  The examination was conducted for purposes of determining the Veteran's employment status and did not address his psychiatric complaints or offer any diagnosis or opinion as to the nature or etiology of his reported symptoms.  

A VA psychiatric outpatient note, dated in October 2007, indicated that the Veteran was being treated for PTSD, anxiety, and mood swings.  The Veteran reported that he slept well normally, but that he heard voices at night and was socially seclusive.  He lived with his wife and 10 year old daughter and reported that he had a good relationship with his four grown children from a previous marriage.  Other than blunted affect and anxious mood, the mental status findings were essentially within normal limits.  The Veteran denied any auditory or visual hallucinations, his thought processes were logical and goal directed, his insight was fair and his judgment intact.  The diagnoses included mood disorder due to general medical condition and PTSD.  

In February 2008, the Veteran was evaluated by VA psychiatric services and underwent a series of psychological tests.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical history and a discussion of the clinical findings and test scores.  The Veteran reported that his father was on Hospice and had only a few days to live.  He reported a good relationship with all of his children and said that his relationship with his wife was fair, due to the fact that she was going through menopause.  He acknowledged having anger issues and said that his wife was verbally abuse to him.  The Veteran reported that his only friends were from work, and that he did not hang out with anyone away from work.  He coached his daughter's basketball and soccer teams, but didn't think he could do it much longer because he was unable to recall the names of some of the players and could not take the stress of coaching much longer.  The Veteran described panic attacks a few times a week lasting about 10 to 15 minutes, and said that he made perimeter-type checks around his house nightly.  

The Veteran's scores on the test which discriminates between the presence of psychopathology or cognitive defect versus the presence of feigned symptoms were statistically elevated on all scales, including the total score.  The examiner noted that the Veteran endorsed an overwhelmingly high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorder, seriously raising the suspicion of malingering.  On the personality assessment inventory (PAI) test, the examiner stated that the Veteran made an unsophisticated attempt to dissimulate the test results and had several scales elevated over 4 standard deviations above the mean score (T+90).  Based on the Veteran's responses, the examiner indicated that the PAI test results were invalid.  The diagnoses included rule out PTSD (by history) and rule out malingering due to over-report on psychological testing.  The examiner commented that he could not give a definitive score because he was unable to decipher the invalid test scores.  

The diagnoses on a VA psychiatric outpatient note in September 2008, included depressive disorder, not otherwise specified (NOS) verses dysthymic disorder.  The psychiatrist indicated that the Veteran was an established patient and that he had evaluated him in the past, most recently in June 2008.  He noted that the Veteran was middle aged and obese with episodes of anger, irritability, depressive mood, and an inability to be around people with a sense of entitlement anger toward VA.  The psychiatrist stated that the Veteran suffered from mixed anxiety and depression, but that he did not meet the criteria for PTSD.  

When seen by the same VA psychological in April 2009, the examiner indicated that he last saw the Veteran in September 2008, and noted that the Veteran now reported vague nightmares of people dying, of choking people, and being side-swiped, etc., feeling scared and waking up in a cold sweat.  The Veteran also reported seeing shadows and thought that they were following him.  The diagnoses included depression, NOS with psychotic features and PTSD.  

At the direction of the Board remand in March 2010, the Veteran was examined by VA psychiatric services in August 2010, to determine the nature and etiology of his psychiatric complaints.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and clinical findings.  The Veteran's complaints were not significantly different from the previous evaluations, and reported that his major worries involved his work, finances, and family issues.  He said that he was keyed up all the time and that his anxiety interfered with his job and caused him to miss work.  The Veteran reported that he was married and had his first child when he was a senior in high school and that he was employed at a state school since 1975.  While in Kuwait, he was responsible for completing tasks that were out of his control, such as obtaining supplies that were unavailable and that he began to develop anxiety and depression at that time.  He said that he was under a great deal of stress and was constantly reprimanded by a Marine Major.  The diagnoses included major depressive disorder with psychotic features, generalized anxiety disorder, and anxiety disorder, NOS with PTSD features.  

The examiner noted that the Veteran reported that his depressive disorder began when he was in Kuwait and opined that it was directly related to the stress he was under at that time.  He also indicated that the Veteran's generalized anxiety disorder began after he returned from Kuwait, and was triggered by the stress he was under at his civilian job.  Although the Veteran met the criteria for anxiety disorder with PTSD features, the examiner stated that he did not meet the criteria for a diagnosis of PTSD.  He noted that the Veteran reported the onset of his headaches was concurrent with his depression, and that this suggested that his chronic stress may have contributed to his headaches, depression, and anxiety, but that it was less likely that the headaches caused or aggravated any current psychiatric disorder.  

In November 2010, the Board remanded the appeal for clarification of the VA examiner's assessment as to the etiology and date of onset of the Veteran's current psychiatric disorders.  The Board noted that the examiner's conclusions appeared to be based primarily on the Veteran's self-described medical history which was in conflict with the service treatment records and the Veteran's prior statements concerning the state of his health in service.  The Veteran was scheduled for another psychiatric evaluation in January 2011, but failed to report.  Although the Veteran asserted in a letter received in April 2011, that the examination was cancelled by VA, the evidentiary record clearly and unambiguously showed that the examination was scheduled for January 27, 2011, and that he failed to report.  The Veteran has not provided any documentation showing that he was notified by VA that the examination was canceled, nor is there any indication in the record that would suggest any reason that the examination would be cancelled.  The Veteran was notified that because he failed to report for the examination, his appeal would be adjudicated based on the evidence of record.  The Veteran responded that he did not want his case delayed any further and that he did not have any additional evidence to submit.  

Analysis

Concerning the Veteran's assertions, while he is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other contradictory statements or objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this case, the Veteran contends that his current psychiatric problems began while he was in Kuwait in 2004, and that they are related to the high level of stress associated with his duty assignments.  As discussed above, however, the service treatment records were not only completely silent for any complaints, treatment, abnormalities or diagnosis referable to any psychiatric problems, but the Veteran specifically denied any such problems at the time of his post-deployment examination in September 2004, and when initially examined by VA psychiatric services in March 2006.  Furthermore, no psychiatric abnormalities were noted on examination at that time.  The first reported complaint of any psychiatric problem, claimed as anxiety and poor anger management was in June 2006.  

As to the Veteran's assertions that he was constantly "reprimanded" by a Marine Officer while in Kuwait (see August 2010 VA psychiatric evaluation report), his service personnel records do not show any disciplinary actions or reprimands for any infractions during service.  On the contrary, his service evaluation report for the period while he was in Kuwait showed that his performance was considered outstanding and that he received a Letter of Commendation from the Marine Corps as well as a Letter of Appreciation from the USS Frank Cable (the ship he served on when deployed to Kuwait).  The report stated that he had boundless potential and an ability to adapt to change, that he performed his duties in a superior manner, and that he was ready for promotion to Chief.  Similar high praise was set out on a subsequent evaluation report for the period from February to November 2005.  Thus, the Board finds that the Veteran's characterization that he was somewhat incompetent and required constant supervision while on active service is not only inaccurate, but raises serious questions as to his reliability as an accurate historian.  

The Board is also troubled by the Veteran's extraordinary high degree of over-reporting of symptomatology on VA psychological testing in February 2008.  His scores on a test designed specifically to determine if there is a psychopathology or cognitive defect or whether the individual is feigning symptoms was clearly suspicious for malingering.  Likewise, the Veteran's scores on the Personality Assessment Inventory test were also suggestive of an unsophisticated attempt to exaggerate his symptoms and was found to be invalid.  

The Board does not dispute the fact that the Veteran's rank and years of experience in ordnance and logistics were not without responsibilities and stress.  However, the service records showed that he was well trained and knowledgeable in his military occupation, that he performed his duties at a high level, and that he was a well respected NCO.  Furthermore, the Veteran specifically denied any history of nightmares, avoidance behavior, numbness, feelings of detachment, hypervigilance or feeling down or depressed on a post-deployment examination in September 2004.  He also denied that he felt that he was in danger of being killed, was exposed to combat action, or that he saw anyone wounded, killed or dead.  

Under the new regulations, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The etiology of the Veteran's current psychiatric symptomatology is not entirely clear from the current evidence of record.  This is due, in part, to the Veteran's inconsistent statements, exaggeration of reported symptoms and his failure to cooperate with VA in providing accurate and reliable information and to report for VA examination.  The Board cannot compel the Veteran to report for a VA examination or sanction him for unreliable information.  Without his cooperation, the Board is constrained to base its decision on the evidence of record that it finds to be credible and competent.  

Based on the evidence discussed above, the Board finds that the Veteran is not a credible or reliable historian, and that his assertions as to the onset of psychiatric symptoms in service is not supported by any credible or competent evidence and is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

The favorable medical evidence in this case was based entirely on the Veteran's self-described history of psychiatric symptoms since service.  As discussed above, however, not only was there no objective evidence of any psychiatric symptoms in service, but the Veteran specifically denied any psychiatric problems during service and when examined by VA psychiatric services more than one year after his release from active service.  Since the Veteran is not credible, the medical opinions based on this evidence is not probative.  

Inasmuch as there was no credible or objective evidence of any psychiatric complaints, treatment or diagnosis in service or until nearly two year after his release from active service, and no competent, credible, probative evidence that any current psychiatric disorder is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, to include as secondary to service-connected headache disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


